Bussell, C. J.
“All applications for continuances are addressed to the sound legal discretion of the court, and, if not expressly provided for, shall be granted or refused, as the ends of justice may require.” The same rule of discretion as is applicable in cases of continuances undoubtedly likewise applies where there is no motion for a continuance but merely a request for postponement. We think the very able and learned judge who presided in the trial of this case erred in treating the request or motion made by counsel for the accused as if it had been a motion for a continuance, in which the law requires a strict showing of specific facts as detailed in several of the code sections upon the subject of continuances. It is true that in the order of the court it is referred to as a request for a postponement, .and we so construe the request which was presented in the instant case; but at the time the court passed upon the request the question of providing the accused with all witnesses necessary for his defense was apparently uppermost in the mind of the court, and he went even further than did the trial judge in the case of Kelloy v. State, 151 Ga. 551, 552 (107 S. E. 488), by tendering to the counsel for the accused all necessary force to bring into court any witnesses they might desire. In the order of the court it is further said that it did not appear the next morning when the trial was to be had that any witnesses were absent, nor had it been made to appear on the hearing of the motion for a new trial that there were any witnesses who were absent. While the law, in considering the exercise of the court’s discretion as to a requested postponement where a continuance is not asked, can not fix any definite time which should be allowed by the court upon a request of appointed counsel for time in which to prepare a defense, we are of the opinion that under the facts of this record counsel should have been given at least one entire day for the purpose. It is inferable from the record that the accused was a stranger to the counsel who were appointed to defend him. Assuming, without deciding, that the evidence for the State presented an outrageous murder, and that the defendant could have secured no witnesses, still there would have been imposed upon the counsel appointed by the court the *464luty (which be it said the profession has always performed with the utmost fidelity) of defending this court-imposed client to the utmost of their ability. It might be that more time for preparation and conference with some of the State’s witnesses would havcadduced facts tending to prove that the defendant was not of sound mind. But if counsel, after having time 'for an examination of the 'case, were impelled by duty to admit the guilt of the accused, they would still have the right to plead with the jury (for any reason which might appeal to them) to save the accused from the electric chair and instead commit him to the penitentiary for life.
Benefit of counsel either means something or it means nothing. To promise the benefit of counsel and then render the service ineffective is, as Judge Blandford once remarked, “to keep the word of promise to the ear and break it to our hope.” The intense strain involved in the responsibility of defending one whose life is at stake is such as can scarcely be described in words; and altogether aside from inquiry into the facts of the case and legitimate inquiry so far as possible into the character of the jurors, as much time and thought are required to consider and determine what course of action shall be pursued in defending one whose life is at stake as in important civil cases where many thousands of dollars are involved. “Peremptorily forcing one indicted for a criminal offense to trial immediately after the appointment of counsel (who was not familiar with the the case) to defend him, without giving to such counsel an opportunity to make an investigation of the case or prepare for the defense, is, although no other ground for a postponement or continuance of the case be urged, cause for a new trial.” McArver v. State, 114 Ga. 514 (40 S. E. 779). In that case the facts were not identical with those involved in the case under consideration; but it was held that it was the duty of the judge to grant a postponement to enable the counsel to look into and prepare the defense, and the judgment of the trial court was reversed solely upon the error of refusing to grant the motion to postpone the trial of the case. In delivering the opinion Mr. Justice Little said: “The Penal Code, § 8, declares that every person charged with an offense against the laws of this State shall have the privilege and benefit of counsel. It is a very sacred and important right which is guaranteed not *465only by our statute but also by our organic law. In several cases this court has ruled that the trial judge committed no error in forcing a defendant to trial soon after the appointment óf counsel; but the rulings in these cases were held to be proper by this court because of the facts and circumstances of each particular case. However, no ruling has yet been made which impairs the force of the constitutional provision to which we have referred. In the case of Blackman v. State, 76 Ga. 288, it appeared that on Tuesday after the assembling of court in Schley County the grand jury indicted a person for murder. He was at that time confined in jail in Sumter County, and was unable to employ counsel; and on that day the judge announced that he would take up the case on Friday thereafter, and assigned attorneys to represent the defendant. When the case was called, counsel for the defendant asked for a continuance, and showed that they were not prepared to proceed, that the defendant had been brought up for trial from Sumter County late on Thursday evening, and that they had been unable to confer with him so as to prepare for his defense. The motion was overruled; and this court held, under the facts, that the trial judge should have granted a postponement of the case either for the term or to some particular day, and that a refusal to do so was error. In delivering the opinion of the court in that case Mr. Justice Blandford said: ‘Article 1, section 1, paragraph 5, of the constitution of this State, declares that every person charged with an offense against the laws of this State shall have the privilege and benefit of counsel. This constitutional privilege would amount to nothing if the counsel for the accused are not allowed sufficient time to prepare his defense; it would be a poor boon indeed.’ . . In the present case the defendant had been in jail for two months previous to his trial.”
In Reliford v. State, 140 Ga. 777 (79 S. E. 1128), the judgment of the trial court was reversed upon the sole ground that the judge abused his discretion in refusing to postpone the trial of the case. In the course of the opinion it was said by Mr. Chief Justice Fish: “It is declared in our bill of rights (Civil Code, § 6361) that ‘Every person charged with an offense against the laws of this State shall have the privilege and benefit of counsel.’ This constitutional guaranty of ‘benefit of counsel’ means something more than the mere appointment by the court of coun*466sel to represent the accused. He is entitled to a reasonable time for preparation by such counsel to properly represent him on the trial.” The principles above announced have been recognized in Harris v. State, 119 Ga. 114 (45 S. E. 973); Jones v. State, 65 Ga. 506; Cummings v. State, 151 Ga. 593 (107 S. E. 771). In the Cummings case, the judgment was reversed on account of the error in refusing to postpone the case in order to enable the attorneys for the defendant to malee preparation for a proper defense for their clients. In the course of the opinion Mr. Justice Beck stated: “Counsel, under the facts stated in their motion, did not have sufficient time to make proper preparation for the trial. . . In so far as the case is based upon a want of time to make preparation for the trial of the case, it stands upon a different footing. It is true that the witnesses who had been actually subpoenaed by the defendant had come into court, but the uncontradicted evidence, shown by the undisputed statement of counsel and the other facts in the case, shows that counsel needed further time to talk with the witnesses, to ascertain the facts and circumstances surrounding the homicide and the alleged criminal act of their client.”
The case of Kelloy v. State, supra, differs in its facts from the case at bar. In that case the accused had engaged counsel the day before the return of the indictment against him, — some in Atlanta and some in Macon. He was advised in advance by a member of the local bar, by direction of the court, that in the event he was indicted his case would be in order for trial at the adjourned term of court. The court was advised that he had employed counsel, and the solicitor-general, by direction of the court, advised counsel that the case against the accused would be called for trial on Thursday, September 16. Kelloy made a motion for a continuance based on the ground that he had not had time to obtain his witnesses, and that he desired the presence at his trial of several of his relatives, all of whom resided outside of the State. It will be seen that he was notified, even before he was indicted, that if he was indicted his ease would be tried on September 16. He had the services of employed counsel for three days prior to the call of the case; and of course the absence of witnesses who Avere non-resident would at no time afford a ground for continuance, because the process of the court would not reach them. While one *467of the grounds upon which the accused based his motion for a continuance was that he and his counsel had not had sufficient time to prepare for trial, he also moved for a continuance in order to obtain witnesses, and yet no list of witnesses had been furnished to the clerk and none subpoenaed by the accused. In overruling the motion the court stated that “if during the progress of the trial it develops that any witnesses wanted by the defendant are not present, I will suspend the trial to procure their attendance.” In the case at bar, so far as appears from the record, the request for postponement was overruled and a jury stricken before counsel had had an opportunity of conferring with their client to ascertain whether he had or wanted any witnesses, although ample opportunity was given by the court for the subpoenaing of all witnesses if the counsel, by subsequent conferences with their client, could ascertain that he had witnesses and procure their attendance by nine o’clock a. m. the next morning,
Whether the defendant be guilty or not, or how guilty he may be, we think that undue haste in the administration of criminal law is quite as much to be condemned as unnecessary delay; that the learned trial judge attached too much weight to the subject of witnesses; and that, aside from the question of witnesses, his counsel should have been granted more time for preparation in order that the defendant might really have been accorded, in a life and death ease, the benefit of counsel. As well said by Mr. Justice Crawford in Jones v. State, 65 Ga. 506, 508, “Such a responsibility, so suddenly cast upon a conscientious attorney, might well force him to ask indulgence for preparation, or that he might be spared the fearful risk of the conviction of his client on account of his inability to command, under the emergency upon him, such grounds of defense as the accused really had.”

Judgment reversed.


All the Justices concur, except Beck, P. J., and Gilbert, J., who dissent.